Citation Nr: 9909967	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-42 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Flatley, Counsel


INTRODUCTION

The record shows that the veteran had active service from 
November 1943 to March 1944.  A certificate of discharge or 
release from service shows that the veteran served in the 
Merchant Marines and that the veteran served on active duty 
from November 21, 1943 to December 27, 1943 and from January 
27, 1944 to March 21, 1944, and that the document 
administratively established active duty for Department of 
Veterans Affairs (VA) benefits.  

Service administrative records show that the veteran entered 
the Reserves in December 1942 for a period of two years.  A 
summary of the veteran's service shows that he served on 
inactive duty from December 1942 to May 1944 and that he was 
transferred to the US Naval Training Center from May 1944 to 
June 1944.  He was hospitalized at the US Naval Training 
Center from June 1944 to July 1944.  Other service records 
confirm that the veteran enlisted in December 1942 and was 
transferred to inactive duty for the US Maritime Service, was 
a member of the Naval Reserves, and was recalled to active 
duty in May 1944.  

The current appeal arose from a September 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The RO denied 
entitlement to service connection for the cause of the 
veteran's death.

The Board of Veterans' Appeals (Board) remanded the claim to 
the RO for further development in May 1997.

In March 1998 the RO affirmed the prior denial of entitlement 
to service connection for the cause of the veteran's death, 
and denied entitlement to eligibility for dependents' 
educational assistance under 38 U.S.C., Chapter 35.  In 
September 1998 the representative at the RO construed the 
issues for appellate review to include eligibility for 
dependents' educational assistance under 38 U.S.C., Chapter 
35.  The representative may have intended to express the 
appellant's disagreement with the denial of this benefit.  
The issue of entitlement to eligibility for dependents' 
educational assistance has not been procedurally prepared and 
certified for appellate review, and, in view of the favorable 
determination below granting entitlement to service 
connection for the cause of the veteran's death, is referred 
to the RO for appropriate action.

The evidence of record establishes that the appellant is the 
widow of the veteran and has standing in the current appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The veteran served in the US Coast Guard as a Merchant 
Marine from November 21, 1943 to December 27, 1943 and from 
January 27, 1944 to March 21, 1944, service which is 
recognized for VA benefits purposes.  

3.  Pulmonary tuberculosis initially became clinically 
manifest in May 1944 and cannot reasonably be dissociated 
from the veteran's service as a Merchant Marine.  

4.  The veteran died in October 1991; the cause of death was 
liver failure due to cirrhosis, due to chronic obstructive 
pulmonary disease, due to pulmonary tuberculosis.  

5.  The cause of the veteran's death cannot be reasonably 
dissociated from his service-connected pulmonary 
tuberculosis.  


CONCLUSIONS OF LAW

1.  The veteran's pulmonary tuberculosis was incurred during 
his period of active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.7(x)(15), 3.102 (1998).  

2.  A service-connected disability, pulmonary tuberculosis, 
contributed substantially and materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. §§ 3.7(x)(15), 3.102, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

An appellant claiming entitlement to VA benefits has the 
burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is, one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  For the limited purpose of 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

The United States Court of Veterans Appeals (Court) has held 
that the basic elements of a well-grounded claim for service 
connection, and the type of evidence required to establish 
each element, are as follows:

(1)  Competent evidence of current disability (medical 
diagnosis); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);

(2)  Evidence of incurrence or aggravation of disease or 
injury in service (lay or medical evidence); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994);

(3)  Evidence of a nexus between the in-service injury or 
disease and the current disability (Medical evidence or 
presumption that certain disabilities manifest within certain 
periods are related to service); Grottveit v. Brown, 5 Vet. 
App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends on the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Section 401 of Public Law 95-202, dated November 23, 1977, 
essentially provided that service in various groups, if 
certified as active military service by the Secretary of 
Defense, and if a discharge under honorable conditions was 
issued by the Secretary, was considered active duty for 
purposes of all laws administered by VA.  Effective January 
19, 1988, service as an American Merchant Marine in 
Oceangoing Service during the Period of Armed Conflict, 
December 7, 1941, to August 15, 1945, was recognized by VA as 
active military service certified as such under Section 401 
of Public Law 95-202. 38 C.F.R. § 3.7(x)(15).  

Service connection may be granted for a disability which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §  1110.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active military service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have preexisted service....38 C.F.R. 
§ 3.303(c).

The service-connected disability is considered the principal 
cause of death when such disability, either singly or jointly 
with another condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
To be considered a contributory cause of death, it must be 
shown that it contributed substantially or materially to 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  



It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  In the same category there would be included 
service-connected disease or injuries of any evaluation but 
of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  Id.  

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be expected 
irrespective of coexisting conditions.  38 C.F.R. 
§ 3.312(c)(4).  In such cases, there is nonetheless for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  Id.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
Id.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before the VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b).  Corresponding regulations state that it 
is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the veteran.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or 
contradiction in the evidence; as noted above, the veteran is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well-grounded.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not a justifiable basis for 
denying the application of the reasonable doubt doctrine. 38 
C.F.R. § 3.102.  


Factual Background

A certificate of release or discharge from active service, 
certified in September 1992, shows that the document was 
issued under Public Law 95-202 and administratively 
established the veteran's active duty for VA benefits.  The 
document provides that the veteran served on two different 
ships during two separate periods of time, from November 21, 
1943 to December 27, 1943, and from January 27, 1944 to March 
21, 1944.  The document also shows that the veteran's 
character of service was honorable.  


Records associated with the veteran's period of service show 
that on enlistment examination in December 1942, evaluation 
of the veteran's respiratory system revealed normal findings.  
A report of physical examination dated in May 1944, shows 
that the veteran was serving in the US Naval Reserve.  On 
examination, it was noted that the veteran had lost twenty 
pounds in the last four months due to head colds.  The 
summary of defects noted acquired absence of teeth and left 
varicocele, large.  

A report of examination conducted in June 1944 reflects a 
three-week history of a productive cough and chest cold.  It 
was noted that the veteran had enlisted in December 1942, 
left his last ship in March 1944, and was ordered to the 
center in May 1944.  It was also noted that on initial 
examination in May 1944, he was found to have a definitive 
active infiltrate process involving the left upper lobe down 
to the left of the third rib anteriorly.  An x-ray study 
revealed a moderate-sized area of soft infiltration in the 
left upper lobe and a suggestion of beginning infiltration in 
the region of the second right interspace.  The lesion 
appeared to be active and chronic in nature.  The report also 
shows that the veteran appeared before a Board of Medical 
Survey in July 1944 and that a diagnosis of pulmonary 
tuberculosis was made.  It was noted that the veteran was to 
be transferred to a VA facility prior to his discharge from 
the US Naval Reserve.  

On VA hospitalization in July and August 1944, the veteran's 
military history was noted to include assignments in 
Trinidad, British Guano, and islands in South America.  
During hospitalization, x-ray study of the chest revealed 
tuberculous involvement of the left upper lobe and minimal 
tuberculous lesion in the right upper lobe.  Remaining 
findings and laboratory studies led to discharge diagnoses 
including chronic pulmonary tuberculosis, far advanced, 
active 2, slight; pleural adhesions, left apex; and 
hydropneumothorax, left.  

A Report of Medical Survey dated in July 1944 reflects that 
the veteran had fourteen days' active service when he was 
hospitalized with a diagnosis of tuberculosis, pulmonary, 
chronic, active, far-advanced.  It was noted that the 
veteran's record showed that he had enlisted in the Naval 
Reserves in December 1942 and that he served on inactive duty 
in the US Maritime Service until March  1944.  The veteran 
noted that he was recalled to active duty in May 1944 and 
that on transfer to a US Naval Training Center in late May 
1944, an x-ray study of the chest was taken, which revealed 
extensive tuberculosis.  The veteran was transferred to a 
hospital.  

The report reflects the veteran's statement that he had a 
three-week history of a productive cough, that he had "spat 
up" a quantity of blood two months before, and that he had 
lost twenty pounds in the previous six months.  Clinical and 
laboratory findings revealed crepitant rales at the apex of 
the left lung and a moderately large area of soft 
infiltration in the upper lobe of the left lung.  A 
suggestion of beginning infiltration opposite the second 
right interspace was also noted.  The examiners concluded it 
was apparent that the veteran's tuberculosis had begun before 
he began active naval duty in May 1944 and that, therefore, 
the Board found that the tuberculosis was not incurred in 
active service.  The Board concluded that the disability 
existed prior to service.  Further, inasmuch as the lesion 
was found promptly after he began active duty in May 1944 and 
the veteran had no more symptoms at the time he entered the 
hospital than he had before he entered active duty, it was 
not aggravated by service.  The Board noted that the 
veteran's tuberculosis "probably" had its inception during 
his service in the US Maritime Service.  The diagnosis was 
tuberculosis, pulmonary, chronic, active, far-advanced.  

A July 1983 letter from a private physician shows a review of 
the veteran's history disclosed that during World War II he 
served in North Africa, Trinidad, and Port Spain.  It was 
noted that there were " a lot" of sand storms and that the 
veteran developed frequent coughs.  

The veteran sought treatment complaining of an inability to 
breathe, tolerate exertion, or work.  Evaluation led to 
diagnoses of psychophysiologic disorder, bronchial asthma; 
chronic bronchitis secondary to stay in Trinidad and North 
Africa, varicosities secondary to "prolonged stay possibly 
in service," generalized anxiety disorder with depression, 
and chronic degenerative arthritis.  

Post-service clinical data of record include a letter from a 
private physician dated in August 1983 which reflects that 
the veteran was evaluated that month for complaints of 
shortness of breath.  It was noted that he had been 
experiencing progressive shortness of breath for more than 
eight years, particularly during the previous eight months 
following a severe respiratory infection in December 1982.  

Examination revealed severe chronic obstructive pulmonary 
disease with poor air movement throughout both lung fields, 
diffuse rhonchi, and expiratory wheezing throughout both lung 
fields.  An x-ray study of the chest dated in February 1983 
showed extensive fibrosis and atelectasis in the left upper 
lobe due to old tuberculosis (inactive) and diffused bullous 
lung disease emphysema.  Pleural fibrosis was present in both 
bases.  

Pulmonary function studies conducted in August 1983 confirmed 
the presence of severe chronic obstructive lung disease, 
mixed emphysema, and chronic bronchitis with bronchospasm.  
The physician concluded that the veteran had severe bullous 
emphysema, chronic bronchitis, pulmonary fibrosis due to old 
inactive tuberculosis, with clinical findings of congestive 
heart failure, most likely on the basis of cor pulmonale.  

Private medical reports also include results of a pulmonary 
function test which revealed severe chronic obstructive lung 
disease, mixed emphysema and chronic bronchitis with 
bronchospasm.  

Records associated with receipt of benefits from the Social 
Security Administration shows that the veteran was considered 
disabled from December 1982 and that his primary diagnosis 
was chronic obstructive pulmonary disease, with signs of 
congestive heart failure.  The decision was dated in January 
1984.  

Private physicians' outpatient reports dated from February 
1990 to October 1991 show that the veteran was treated for 
disorders including a chronic respiratory infection with 
bronchiectasis with an acute respiratory infection with 
pneumonitis and hospitalization therefor, microscopic 
hematuria with negative cytoscopy, moderate thrombocytopenia 
with negative bone marrow, acute encephalopathy; and cor 
pulmonale, chronic.  The possibility of renal disease and the 
presence of peripheral venous disease, both legs, were also 
noted.  In April 1991, the veteran experienced an 
exacerbation of obstructive lung disease, with tenacious 
secretions, and in June 1991, he experienced chronic fatigue 
and dermatitis.  

The veteran was hospitalized at a private facility in August 
and September 1991.  It was noted that a "few days" prior 
to admission, he began experiencing progressive mental 
confusion, which was present on admission, with fever and 
progressive weakness.  The veteran's history was noted to 
include severe chronic lung disease consisting predominantly 
of severe bronchiectasis, pulmonary fibrosis, and chronic 
bronchitis.  It was noted that he had experienced chronic 
respiratory infections in recent years and had participated 
in a comprehensive home care regimen.  

As illustrated in the diagnoses, disorders treated during the 
veteran's hospitalization were Escherichia coli bacterial 
sepsis, felt most likely on the basis of liver abscess; 
probable liver abscess, showing clinical and some 
radiographic stability and improvement prior to discharge, 
still requiring prolonged antibiotic therapy; chronic liver 
disease, felt to be most likely due to cirrhosis (with 
history earlier in life of severe alcoholism, but not in 
recent years), with liver function felt to be acutely 
decompensated, predominantly on the basis of acute bacterial 
infection, showing stability in the latter part of the 
hospital course; bronchiectasis with pulmonary fibrosis, 
chronic respiratory insufficiency, stable throughout his 
hospital course in spite of mental confusion and periods of 
lethargy; encephalopathy, predominantly secondary to liver 
dysfunction, improved during his hospital course; 
coagulopathy secondary to liver dysfunction, showing little 
improvement during hospital course; mediastinal adenopathy, 
specific etiology unclear, but felt most likely to be due to 
previous granulomatous disease early in life, although 
neoplasia could not be totally excluded without biopsy, not 
done; and fluid retention with anascara and ascites secondary 
predominantly to his liver disease, but also aggravated in 
part due to pre-existing chronic venous disease in the lower 
extremities, improved somewhat with diuresis during the 
hospital course.  The veteran's prognosis was fair for the 
short term, but poor in the long term due to the severity of 
both lung and liver diseases on a chronic basis.  

A summary of an outpatient examination of the veteran 
conducted by his private physician in October 1991 reflects 
the veteran's recent hospital discharge in September 1991, 
where he had been hospitalized predominantly for liver 
failure associated with cirrhosis complicated by sepsis from 
an apparent liver abscess.  The veteran's primary complaint 
continued to be overall general weakness.  Evaluation led to 
diagnostic impressions of bronchitis, chronic, severe, with 
recent purulent bronchitis, nearly cleared on medication; 
liver cirrhosis with liver failure and anascara, with good 
control of fluid retention on current regimen; 
encephalopathy, acute recurrent hepatic "seeming to be" 
under good control at the present time; and liver abscess, 
bacterial, with resolution of sepsis and continuing on 
medication.  

The record also includes a report of the veteran's private 
hospitalization from October 13, 1991 to October 14, 1991, 
with a complaint of weakness.  The veteran was described as 
having end-stage pulmonary fibrosis and end-stage cirrhosis.  
The diagnoses were end-stage cirrhosis of the liver, end-
stage pulmonary fibrosis, moderate dehydration secondary to 
diuresis, moderate hyponatremia secondary to diuresis and 
chronic liver disease, and moderate hepatic encephalopathy.  

The discharge report reflects diagnoses of end-stage 
cirrhosis with hepatic encephalopathy, mild dehydration with 
patient hypotensive at home, and severe pulmonary fibrosis.  

The veteran's final hospitalization occurred in October 1991 
and immediately followed the previous hospitalization.  He 
was admitted due to profound weakness and an episode of 
hypotension at home.  The veteran's hospital course was noted 
to be one of worsening renal function, with hepatic 
encephalopathy, and functional renal failure due to hepatic 
failure.  It was noted that the veteran also experienced 
intermittent shortness of breath, probably due to severe 
pulmonary fibrosis.  The final diagnosis was hepatic failure, 
hepatorenal syndrome, idiopathic cirrhosis of the liver with 
extensive work-up of the liver on previous hospitalization 
and no specific cause for cirrhosis found, hepatic 
encephalopathy, pulmonary fibrosis, and unexplained diarrhea.  

The certificate of death shows that the veteran died in 
October 1991 at the age of 68 due to liver failure, which had 
its onset days before his death.  The liver failure was due 
to cirrhosis, which had its onset years before his death.  No 
autopsy was performed.  An affidavit of amendment to the 
certificate of death dated in November 1991 reflects that the 
cirrhosis was due to or a consequence of severe chronic 
obstructive pulmonary disease, which was due to or a 
consequence of pulmonary tuberculosis.  

At a regional office hearing conducted in March 1994, the 
representative stated that tuberculosis leaves residuals that 
affect breathing.  Transcript (T.) at 1.  The appellant 
testified that the veteran's health had declined during the 
previous twenty years due to his pulmonary disorder.  T. at 
2.  The appellant reported the variety of treatment received 
by the veteran during his lifetime associated with his 
pulmonary disorder and noted that at one time, the veteran 
experienced an infection behind the scars.  T. at 2, 3.  

In a March 1994 letter, the veteran's private physician 
stated that the veteran died as a direct result of liver 
failure due to hepatic cirrhosis.  It was noted that in the 
months prior to the onset of liver failure, his condition was 
complicated by the occurrence of bacterial sepsis, with the 
appearance of a subsequent liver abscess.  Diverticulitis was 
suspected as the source of the sepsis.  The presence of 
chronic bronchiectasis, with chronic respiratory bacterial 
infection, may also have contributed to the sepsis.  In turn, 
the bronchiectasis was directly related to his previous 
tuberculosis, which the veteran had indicated occurred during 
his period of service.  His other chronic lung diseases, 
namely pulmonary fibrosis, emphysema, and chronic bronchitis, 
were caused by the combination of the tuberculosis, with 
scars in the upper lobes, and tobacco smoking.  

The physician also stated that the veteran's circulatory 
problems during the final months of his life significantly 
contributed to his death and were, in part, due to the 
presence of cor pulmonale as a direct result of his chronic 
lung disease, including those attributable to tuberculosis.  
The physician concluded that tuberculosis should therefore be 
considered as a significant factor in the veteran's death.  
The veteran's pharmacist also submitted a statement in March 
1994 which reflects the veteran's 20-year history of 
breathing difficulty.  

A VA physician reviewed the veteran's file in January 1998 
and provided an opinion regarding the veteran's cause of 
death and its relationship to service.  The examiner found 
that the veteran had a long history of liver disease and 
psoriasis, most likely secondary to alcohol abuse.  The 
veteran's history of pulmonary fibrosis was also noted.  The 
examiner stated that the veteran's death could have been 
complicated by the pulmonary fibrosis, in light of diminished 
oxygen capacity, which could have been secondary to 
tuberculosis.  

The examiner also stated that the record showed that the 
veteran's tuberculosis was found upon entering service, which 
led to the conclusion that the disease existed prior to 
service, which, it was later noted, began in May 1944.  


Further, the examiner noted that there was no evidence to 
show that the tuberculosis was exacerbated by service.  The 
physician concluded that pulmonary fibrosis could have 
contributed to his death.  It was noted that most likely, the 
veteran died secondary to his liver disease, liver abscess, 
and hepatic encephalopathy which was secondary to alcohol 
use.  His chronic obstructive pulmonary disease was an 
underlying complication secondary to his tobacco use.  His 
pulmonary fibrosis was possibly secondary to his pulmonary 
tuberculosis.  The physician concluded, however, that this 
was only secondary in contributing to his death.  The 
physician concluded that the veteran had a significant 
history of pulmonary fibrosis and chronic obstructive 
pulmonary disease, but those diseases were not the primary 
reasons that he died.  


Analysis

The appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that the 
appellant has presented a claim which is plausible.  Review 
of the record shows that all pertinent and available evidence 
has been obtained.  

As illustrated above, the record shows that a pulmonary 
lesion was initially detected upon examination of the veteran 
in May 1944 when he was recalled to active duty.  At that 
time, the veteran reported a history of loss of weight during 
the previous three months and "chest colds."  On 
examination in July 1944, the veteran reported a three-week 
history of a productive cough, expectoration of blood two 
months before, and a loss of twenty pounds in the previous 
six months, which is essentially consistent with the weight 
loss history he reported two months earlier.  




A diagnosis of pulmonary tuberculosis was made and the 
physicians concluded that the disability existed prior to his 
entry on active duty, which was then established as May 1944.  
The examiners also concluded, however, that although the 
veteran's tuberculosis pre-existed active service, it was 
"probable" that it had its onset during his US "Maritime" 
service.  

As noted above, Public Law 95-202, which was effectuated 
after the veteran's period of service, provides certain 
Merchant Marine service qualifies as active duty for VA 
purposes.  In this case, the record contains a confirmation 
that he served aboard two ships during two separate periods 
of Merchant Marine activity.  The veteran's periods of 
service in that capacity have been confirmed as extending 
from November 21, 1943 to December 27, 1943, and from January 
27, 1944, to March 21, 1944.  The Board concludes, therefore, 
that the veteran's service as a Merchant Marine, during the 
periods noted above, was active duty for purposes of 
establishing VA benefits.  38 C.F.R. § 3.7(x)(15).  

The Board next must determine whether there is sufficient 
evidence of record to establish that the veteran's pulmonary 
tuberculosis began during either of those periods of service.  
As cited above, if the evidence of record is relatively 
balanced with regard to this point, any reasonable doubt is 
resolved in favor of the appellant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

The history provided by the veteran and documented by in-
service examiners in May and July 1944 suggests that the 
pulmonary tuberculosis had its onset during the several 
months prior to its detection on his recall to active duty.  
While the precise date of onset cannot be determined, the 
record shows a general time frame that would potentially 
place onset of the disability during the veteran's service in 
the Merchant Marines.  He served at various times, for 
example, in each month from November 1943 to March 1944.  

When the disability was first detected, the veteran reported 
a history of symptoms of several months' duration; two months 
later, he reported a history of symptoms of a maximum of six 
months.  In either case, the veteran placed the onset of 
symptoms to a period during which, for the most part, he was 
on duty in the Merchant Marines.  

In this regard, the Board finds that the clinical 
documentation recorded contemporaneous with the veteran's 
service is credible.  The veteran consistently reported his 
history, and as the history and findings were recorded 
coincident with his receipt of treatment.  The evidence 
surrounding the detection of the veteran's pulmonary 
tuberculosis in May 1944, therefore, is probative and weighs 
in favor of the appellant's argument that the disability had 
its onset in service.  

Further, the in-service examiners commented that the 
pulmonary tuberculosis "probably" had its onset during his 
service in the "US Maritime Service."  The conclusion of 
the Medical Board in service is consistent with the veteran's 
history which was documented upon seeking treatment, 
discussed above.  The Board also notes that while the VA 
examiner in January 1998 stated that the pulmonary 
tuberculosis began prior to the veteran's active service, the 
examiner's report indicates that he was in agreement with the 
in-service physicians, who were considering that the 
veteran's active duty began in May 1944.  The examiner did 
not address whether the disability may have had its onset 
during the veteran's period of service in the Merchant 
Marines.  The opinion, therefore, offers no contrary evidence 
in this regard.  

It is well at this time to address the criteria under 
38 C.F.R. § 3.303(c), with respect to the infectious nature 
of diseases such as pulmonary tuberculosis.  In the foregoing 
discussions, the Board has already addressed the lack of 
sufficient medical evidence for the purpose of concluding 
with certainty the actual onset of pulmonary tuberculosis.  

Competent medical authority has concluded that pulmonary 
tuberculosis probably had its onset in service.  At the same 
time, competent medical authority has concluded that 
pulmonary tuberculosis preexisted service and was not 
aggravated thereby, but such conclusions are predicated upon 
a previously recognized period of service beginning in May 
1944.

Again, as noted earlier, the veteran's history of 
symptomatology clearly permits the conclusion that pulmonary 
tuberculosis was an active process during previous brief 
periods of maritime duty during late 1943 and early 1944.  
The infectious nature of pulmonary tuberculosis 
unquestionably places its development absent clinical 
manifestations prior to the period of service beginning in 
May 1944.  Irrespective of the conclusions later reached by 
competent military and most recently VA medical personnel as 
to absence of aggravation of preexisting pulmonary 
tuberculosis during the period of service commencing in May 
1944, the fact remains that pulmonary tuberculosis per se as 
an infectious disease entity on the basis of the accumulated 
evidentiary record to date is acknowledged to have been in 
progress during late 1943 and early 1944.  Just as the very 
moment of its inception as a disease process cannot be 
determined on any meaningful basis, one cannot unequivocally 
exclude the brief periods of maritime service during late 
1943 and early 1944 as reasonable periods of actual onset 
and/or ongoing developmental stages of pulmonary tuberculosis 
irrespective of its infectious nature.

In view of the foregoing, the Board concludes that the 
evidence is relatively balanced with respect to whether the 
veteran's pulmonary tuberculosis had its onset during a 
period of active service.  While the exact point in time in 
which the disability began cannot be identified, which weighs 
against the appellant's claim, other factors discussed above 
weigh in favor of the appellant's claim, such as the history 
reported by the veteran, documented in service, and the in-
service examiners' comments.  In such cases, the existing 
reasonable doubt is resolved in favor of the appellant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, the Board concludes that the veteran's pulmonary 
tuberculosis had its onset during a recognized period of 
service.  

Having concluded that the veteran's pulmonary tuberculosis 
had its onset during active service, the question remains 
whether that disability caused or contributed substantially 
or materially to cause death.  In this respect, the evidence 
of record shows that chronic obstructive pulmonary disease 
became manifest in the early 1980's, with additional 
diagnoses of emphysema and bronchitis at that time.  On 
hospitalization in August and September 1991, the veteran was 
described as having severe chronic lung disease, consisting 
predominantly of severe bronchiectasis, pulmonary fibrosis, 
and chronic bronchitis.  Other disabilities were also 
demonstrated, such as chronic liver disease due to cirrhosis.  
In addition, the veteran experienced a bacterial sepsis 
during that period of hospitalization.  During the veteran's 
final hospitalizations in October 1991, he was described as 
experiencing end-stage pulmonary fibrosis as well as other 
disorders.  

The veteran's certificate of death shows liver failure due to 
cirrhosis as the cause of death.  The amended certificate of 
death shows that the cirrhosis was due to chronic obstructive 
pulmonary disease, which was due to pulmonary tuberculosis.  
In March 1994, the veteran's physician explained that while 
the veteran's death was caused by liver failure, the veteran 
experienced other disorders such as sepsis in the months 
preceding his death.  It was noted that the sepsis could have 
been caused in part by bronchiectasis, which was related to 
pulmonary tuberculosis.  

The veteran's other pulmonary disorders were attributable to 
pulmonary tuberculosis and smoking.  Other impairment, such 
as circulatory difficulty, was also deemed ultimately 
attributable to chronic lung disease.  The physician 
concluded that tuberculosis could therefore be considered a 
significant factor in the veteran's death.  

The VA examiner's opinion, dated in January 1998, notes that 
the veteran's death could have been complicated by pulmonary 
fibrosis, which could have been secondary to tuberculosis.  
It was also noted that pulmonary fibrosis could have 
contributed to his death.  The physician emphasized that the 
pulmonary fibrosis, possibly secondary to pulmonary 
tuberculosis, was "only secondary" in contributing to 
death. 

As discussed earlier, the record contains medical opinions 
which indicate a causal link between the veteran's pulmonary 
tuberculosis and his death.  As noted by the veteran's 
private physician, his pulmonary tuberculosis could be 
considered a significant factor in his death.  While the VA 
examiner provided more limited support, indicating that the 
veteran's pulmonary fibrosis could have been attributable to 
the veteran's pulmonary tuberculosis and his death, the 
statement nonetheless supports the notion that, at a minimum, 
the veteran's pulmonary symptoms complicated the veteran's 
health status.  

While the record clearly shows that the veteran's death was 
most directly due to liver failure due to cirrhosis, the 
record also contains evidence that the veteran's pulmonary 
tuberculosis, through its residuals or resulting pulmonary 
impairment, contributed significantly to his death.  The 
evidence discussed above is essentially balanced with respect 
to whether the veteran's pulmonary tuberculosis contributed 
significantly or materially to cause his death.  

With all reasonable doubt resolved in the appellant's favor, 
therefore, the evidence establishes that the veteran's 
pulmonary tuberculosis, which had its onset during a period 
of recognized service, resulted in the veteran's death, for 
purposes of establishing entitlement to service connection 
for the cause of death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Entitlement to service connection for the cause of 
death, therefore, is warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



		
	RONALD R. BOSCH

 

 
	Member, Board of Veterans' Appeals

 



